Title: From Abigail Smith Adams to John Quincy Adams, 20 March 1810
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy March 20th 18010

Returning the other day from Weymouth, upon entering my own House, I was presented with a Letter. my heart bounded when I saw the superscription was yours. I was not a little dissapointed when I opened it, and found it to be a duplicate of the first Letter you wrote at Sea, and the original of which I was fortunate enough to get last october. I submitted to this damper with patience, gratefully remembering how highly I had been favoured in hearing of, and from you, whilst you were on your passage, and from Christiansand, and Cronstadt, and at last that you had safely arrived at St Petersburgh. many vessels are now going from hence. I would write by them all if I could. one escaped me, not hearing soon enough to get my Letters ready. this I regreted as there was a mr Blake a passenger who had promissed to deliver them. I have written to you several times by various opportunities, and to mrs Adams by Captain Harrod who sails from Newburyport, a cousin of mrs T B As  a geenteel young Man who is owner of the vessel, and has made one voyage before to Russia. he has kindly taken charge of a Box which contains articles which mrs Adams requested me to procure for her. as I was so unwell as not to be able to go to Town, mrs Adams undertook it, and has executed the commission quite as well as I could have done. mr Harrod came up to Quincy to see us and your children from the benevolent desire of giving you the pleasure of hearing direct from his mouth that they were well—George has this moment come in from Boston, where he has been to see a new play performed call’d the 40 Theives the Scenery of which is very splendid and procured full houses—as George is very good and studious, I yielded with more pleasure to this gratification for him—he requests me to present his duty to you, and to his Mother, and his Love to his Brother Charles—mrs Johnson writes me that She had received Letters from mrs Adams and Catharine from Cronstadt, and the Secretary of State one from mr Adams from Petersburgh. as the Spring advances I hope to hear from you, but cannot expect it early, as the Nova we are told is generally frozen over untill May. I have become quite a student in The History of Russia—or rather in the Life of Catharine the 2d the Life of Peter the Great. I had read some years ago—and Porters Letters, tho severely handled by the Reviewers are not less entertaining to me: they carry with them the Stamp of Truth, having no exageration or fabulous and improbable tales.
as to politicks my dear Son, I could not relate those which more immediately concern our own Country without some disgrace attachd to its picture—so I had rather through them into the shade
you will have history enough respecting our foreign Relations, and are capable enough of judging upon them, without any comments of mine. I think it very probable that our Gery and Gray will be Elected as Govr & Leiut Govr—the people at large are true Americans and will go right, when they are not duped and mislead—
we are all in good Health at present and send abundence of Love to you and yours
most affectionately / your / Mother
Abigail Adams